     Case 1-20-42907-jmm          Doc 21     Filed 11/25/20      Entered 11/25/20 12:13:56




                                                   November 25, 2020

VIA: ECF
Hon. Jil Mazer-Marino
U.S. Bankruptcy Court
Eastern District of New York
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East - Suite 1595
Brooklyn, NY 11201-1800
                                                      RE:     Lisa Maria Abbott
                                                              Case No. 20-42907


TO THE HONORABLE ROBERT E. GROSSMAN,
UNITED STATES BANKRUPTCY JUDGE

The undersigned is Counsel to the Petitioner, Article 13, LLC.

The event docketed on the calendar for December 1, 2020 is a Motion to Dismiss.

The undersigned is filing this letter with the Court to adjourn the event to December 15, 2020 at
10:00 AM. The Debtor’s counsel has consented to same. Therefore, we request that the Motion to
Dismiss be adjourned to December 15, 2020 at 10:00 AM.

Please do not hesitate to contact this office for any questions or concerns.




                                                                           ____________________
                                                                                 Leo Jacobs, Esq.
                                                                               Managing Principal
                                                                                      Jacobs P.C.




Cc: Wayne Greenwald, P.C. via ECF and Email




                    8002 Kew Gardens Road, Suite 300 Queens, New York 11415
                              O: (718) 772-8704 F: (718) 228-2576
